Citation Nr: 0502140	
Decision Date: 01/28/05    Archive Date: 02/07/05	

DOCKET NO.  04-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a seizure disorder. 

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1958 to 
July 1961 and from August 1965 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Atlanta, Georgia, that denied service connection for 
a chronic acquired psychiatric disability, to include PTSD, 
and for a seizure disorder.  The rating action also 
determined that a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities was not in order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 20, 2004, communication, the veteran marked the box 
indicating that he wanted a personal hearing at the local VA 
office before a member of the Board.  No action has been 
taken with regard to this request.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) requires that VA provide notice and informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Further, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s)."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); see also Quartuccio v. 
Principi 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  A review of the record discloses 
the veteran has not been provided notice of the specifics of 
the VCAA, particularly VA's obligation to inform him what 
portion of the information and evidence is to be provided by 
him, and what portion, if any, VA will attempt to obtain on 
his behalf.  The Court has repeatedly vacated Board decisions 
when VCAA notice sent to a claimant does not specify who is 
responsible for obtaining relevant information.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
clarify the type of hearing he desires.  
Should he still desire one, a hearing 
should be scheduled for him at the first 
available opportunity.

2.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.


Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




